 IDF('ISIONS 01 NATI)NAI. LABOR REL.AIO()NS BOARI)McKesson Chemical Company, A Division of Fore-most-McKesson Chemical, Inc. and Steven Katz.Case 22- CA- 8742November 23, 1979DECISION AND ORDERBY MEMBI:RS PINEI.LO, MURPHY, ANI) TRUI:SI)AI.On June 8, 1979, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative L.aw Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made b)the Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge made three findings in sec. Ill of his Deci-sion which are not supported by the record. Thus, the Administrative LawJudge found that Charging Party Katz denied ever receiving a disciplinarysuspension but admitted on cross-examination that he was suspended onMay 11 1978. There is, however, no testimony in the record that Katzadmitted that he had been suspended. The Administrative Law Judge alsofound that Katz testified inconsistently as to whether Plant Manager Cooperor group leader Bell had ever ordered him to disregard delivery instructionsand that Katz' testimony was inconsistent as to whether Cooper was at workon September 22. The record indicates, however, that Katz testified consis-tently with regard to both of these matters. These errors by the Administra-tive Law Judge do not, however, warrant reversal of his conclusions thatRespondent did not violate Sec. 8(a)(3) and (4) of the Act by suspendingCharging Party Katz.DECISIONS1TAI MENT OF litlI CASEMAX ROSENBIERu(, Administrative Law Judge: With allparties represented, this proceeding was heard before me inNewark, New Jersey, on March 23, 1979, upon a complaintfiled by the General Counsel of the National Labor Rela-tions Board and an answer submitted thereto by McKessonChemical ompany, A Division of Foremost-McKesson,Inc., herein called Respondent.l At issue is whether Re-spondent violated Section 8(a)(3) and (4) of the NationalLabor Relations Act, as amended, by certain conduct to bedetailed below. Briefs have been received from the GeneralCounsel and Respondent, which have been duly consid-ered.Upon the entire record made in this proceeding, includ-ing my observation of' the demeanor of each witness whotestified herein, I hereby make the following:FINI)IN(S O()F FA( I AN[) CO()N(I SIONSI. lilt BUSINESS ()I RSP')NI)ENIDuring the times material herein Respondent, a Mary-land corporation, has maintained a business and storagefacility in East Avenel, New Jersey, where it is engaged inthe purchase, sale, and distribution of industrial chemicalsand related products. During the material annual periodRespondent caused to be sold and distributed at the EastAvenel plant products, goods, and materials valued in ex-cess of $50,000, of which products, goods, and materialsvalued in excess of $50,000 were shipped from said facilityin interstate commerce directly to States of the UnitedStates other than the State of New Jersey. The complaintalleges, the answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. 11ttE IABOR ORG(AN.AI'ION INVOI.VEI)It is undisputed and I find that United Steel Workers ofAmerica, AFL ('1O , herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.Ill. 1 liL AI.I.EGEI) UNFAIR ABOR PRA(CICESThis litigation arises out of the General Counsel's claimthat Respondent suspended employee Steven Katz from hisjob as a bulk tank delivery driver for 3 days without pay onSeptember 29, 1978,2 because he joined and supported theUnion in its organizational endeavors at Respondent's EastAvenel facility and because he gave testimony under theAct and thereby violated Section 8(a)(3) and (4) of the stat-ute. Respondent asserts that the suspension was triggeredsolely by Katz' failure to follow instructions regarding thedelivery of its products to a customer who had complainedabout this dereliction.Respondent sells and distributes industrial chemicals andrelated products throughout the Northeastern States. In thecourse of its operations it maintains seven sales locationswhich receive orders from customers in those areas forpackaged and bulk chemical materials. When orders areobtained they are transmitted to its transportation facilities,such as the one centered in East Avenel, for fulfillment anddelivery by Respondent's vehicles or common carriers.At the times material herein Respondent's East Avenelwork complement consisted of approximately 18 ware-housemen and drivers. One of those drivers, Steven Katz,The complaint. which issued on November 16, 1978. is based upon acharge which was filed and served on October 2, 1978.2All dates herein are in 1978.246 NLRB No. 95584 McKESSON CHEMICAI COMPANYthe Charging Party herein, had been employed as a bulktank driver for a little over 1 year prior to this proceeding.In this capacity he drove a chemical bulk tank truck fromthe East Avenel installation to Respondent's customers.Katz' immediate supervisor is Rick Cooper, Respondent'sbulk plant manager. Another character in this legal dramais Ray Bell. who is classified as a group leader.Katz testified that toward the end of August he and hisfellow employees held a meeting during which the subjectof unionization arose. As a result of their discussion themen designated him as their emissary to seek out a labororganization to represent them. Shortly thereafter. Katzcontacted an official of the Union who invited him and theother employees to a meeting at Union headquarters tolearn about the benefits of union representation. To publi-cize this event Katz posted a notice in a trailer in Respon-dent's yard which housed the clerical staff and which alsoserved as Plant Manager Cooper's office. This notice, whichwas handicrafted by Katz but did not identify him as theauthor, announced that the meeting was to be conducted onAugust 30 in Cooper's lounge at 7:30 p.m. and bore thenotation "excluding group leaders."' This was not the firstoccasion on which notices of employee meetings had ap-peared in the trailer, for Cooper's testimony is undeniedand I find that on many occasions prior to the advent of theUnion an employees' grievance committee utilized thetrailer to publicize their meetings, and so far as this recordstands Cooper had no reason to believe that the gatheringscheduled for the evening of August 30 was sponsored bythe Union. In an attempt to attribute knowledge of Katz'union activities to Respondent the General Counsel drewfrom the employee testimony that shortly after the noticewas posted Cooper removed it from the trailer wall and toldKatz that all employees, including group leaders. should beinvited to the gatherings However, Katz admitted thatCooper did not forbid the employee from reposting the no-tice as modified, and he also admitted that Cooper neverdiscussed the subject of the Union with him at any time.Katz further testified that on or about August 31 a unionmeeting was conducted at that entity's headquarters, whichwas attended by a number of employees. At the conclusionof the session the union representative distributed authori-zation cards and campaign buttons bearing the legend"Vote Yes For Steelworkers" to the assemblage, and headvised the men that he intended to file an election petitionwith the Board's Regional Office on the following day. Ac-cording to Katz. he immediately pinned the button on hisjacket and thereafter continued openly to wear it on hisperson while at work, and he appended one on the mufflerof his tractor. While Katz contended that he was the onlyemployee who sported this decal on the job with regularity.his testimony on this score is hardly supported by the testi-monial utterances of James Bellina, a repacker employed atthe warehouse until November when he was discharged forinsubordination, who was called as a witness on behalf ofKatz explained that this lounge actually housed the union headquartersHowever, there is absolutely no evidence on this record w hich even remotclsuggests that Plant Manager Cooper was aware of hls happenstance.' As chronicled elsewhere in this Decision, the two group leaders employed by Respondent voted without challenge in a representation electionconducted by the Board on November 3 among Respondent's emplosees atEast Avenelthe General ('ounsel. Bellina reported that he had observedKatz wear the button only on "a ew occasions." and Bel-lina acknowledged that he and employee Dennis Dil.ossialso wore them on their persons.The parties stipulated that on September I the Unionfiled a petition for an election with the Board's RegionalOffice in Case 22 RC 7622: a hearing thereon was held onSeptember 25, and an election was conducted on November3. The Union was successful in the balloting and thereafterreceived a Board certification as the majority representativeof the employees at the East Avenel facility, includinggroup leaders.Events abided until the morning of Friday. September22. It is Katz' testimony that after punching in at approxi-mately 8 a.m. in the warehouse he immediately proceededto the trailer to pick up his work assignments. Upon enter-ing he noted the presence of group leader Ray Bell andseveral employees, including James Bellina and PeterCatano. According to Katz. Plant Manager Cooper was ab-sent that entire week because he was attending a regionalconference called by Respondent in a distant locale andtherefore was not at the facility on September 22. Katzthereupon proceeded to his assignment bin from which hewithdrew two bills of lading. One hill referred to a shipmentof liquid chemicals destined for a customer named EatonAllen. which was located in Brooklyn. New York. and car-ried a shipment date of September 22 at an unspecifiedtime. The second bill bore the customer name of Chem-Power a firm situated in Cedar Knolls, New Jersey. TheChem-Power bill of lading, which was introduced into evi-dence by the General Counsel. indicated that the deliverywas also scheduled for September 22 and clearly bore thetypewritten instruction: "Note. Delivery Before Noon." Ina box signifying the mode of shipment the name of a pri-vate carrier. Keating, whose services Respondent also uti-lized, was inserted. Turning to group leader Bell. Katz in-quired, "I wonder which one I should do first?" and Bellreplied. "Do Eaton Allen first. They were supposed to havea delivery there yesterday and we missed it. Make sure yougo there first." According to Katz. during Plant ManagerCooper's absences he and the other employees looked toBell for shipping instructions and other guidance wheneverproblems arose. Upon receiving these instructions Katzopined that it "would make sense" to service Eaton Allenfirst because that company was a very good account of Re-spondent's and to avoid any complaint about lack of sup-plies by that enterprises. In his testimony Katz initially de-nied that the inscription "Note. Delivery Before Noon" orthe name of Keating appeared on the bill of lading forC'hem-Power which he received that day. On cross-exami-nation Katz then gave the curious response that "I do recallseeing that and I recall not seeing that." According to Katz.written delivery instructions appeared on his lading billsprior to September 22 on almost a daily basis. and when heasked Bell or Cooper about following them he receivedword "about in every instance" to disregard the instruc-tions. Katz then admitted that prior to that day Bell hadnever told the driver to disregard written orders. Finally,Katz once more changed gears and allowed as how on a"few occasions" Bell advised the employee to "do the bestyou can" in satisfying delivery schedules.Continuing Katz' testimonial narrative, he asserted that585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe tarried in the trailer for 45 minutes after he reported at 8a.m., loaded his vehicle, and departed the yard at 10 a.m. tomake his first delivery to Eaton Allen on Friday, September22. However, his daily driver's report clearly demonstratesthat, contrary to his testimonial assertion, Katz actually de-parted the yard at 8:50 a.m. Katz made the delivery toEaton Allen and then proceeded to Chem-Power, pullinginto the dock at the plant between 1:30 and 2 p.m. Katzclaimed that when he arrived he received no complaintfrom that company's officials about his late arrival butrather was called to task about improperly parking histruck at the dock. In describing the scene when he appearedat Chem-Power Katz acknowledged that "They weren'tprepared for the delivery at all" so he "first ... had to goinside and help them find enough drums for the materialthey ordered."On Monday, September 25, Katz appeared at the repre-sentation election hearing conducted at the Board's Re-gional Office in Case 22-RC-7622 and was the only em-ployee who testified in support of the Union's petition.Katz further testified that on September 26 he was sum-moned to Cooper's office. When he arrived Cooper an-nounced that he had received a call from Respondent'ssalesman who handled the Chem-Power account, that thesalesman reported that this customer had complained aboutthe late delivery on September 22, the fact that Respon-dent's truck was improperly docked at its plant, and threat-ened to cancel the account unless some disciplinary actionwas taken against the driver. Cooper further reported thatthe salesman asked what discipline he intended to mete outto placate the customer, and Cooper informed Katz that hehad not made a decision at the time. Katz thereupon ex-claimed that Bell had given him instructions to make thedelivery to Eaton Allen first, an order which Katz followedbecause he believed it was ia the best interests of Respon-dent to do so. Cooper replied that it was impossible forKatz to have received such an instruction from Bell becausethe group leader was not even at work on September 22.and the conversation ended.On September 29 Katz was again called to the plantmanager's office. In an ensuing conversation Cooper statedthat he had learned from Respondent's salesman thatChem-Power's officials were furious over the September 22incident and had threatened to cancel their account unlesssome form of discipline was taken against the offender. Al-though Katz repeated his explanation for his failure tomake a timely delivery to that customer, Cooper announcedthat he had decided to punish Katz by suspending him for 3days without pay to demonstrate to Chem-Power that Re-spondent had taken care of the complaint. At this junctureCooper drafted a disciplinary suspension form which Katzrefused to sign. Katz protested that he had merely followedBell's orders and "couldn't believe that he [Cooperl wasdoing this to me because a customer maybe got upset be-cause we were late or whatever." When the discussion con-cluded Katz retorted that he "would just lose personal re-spect" for Cooper and left the office. On direct examination,Katz emphatically denied that he had ever been previouslydisciplined with suspension for contravening Respondent'sinstructions. In doing so Katz demonstrated his lack of re-gard for the truth, for he was forced to confess on cross-examination that he had indeed been suspended on May 11for his failure to obtain weight tickets for a delivery andwas warned that the next infraction would lead to his dis-charge.In his attempt to prove that Respondent's suspension ofKatz on September 29 for violating delivery instructionswas merely a pretext to cloak its design to punish him forjoining and assisting the Union in its organizational driveand for having given testimony on behalf of the Union inthe representation proceeding, the General Counsel laboredat length to establish that group leader Bell, who allegedlyaltered the delivery instructions on that day, was an agentof Respondent whose actions in the regard were binding onRespondent. I deem it unnecessary to resolve this issue be-cause even were I to find that Bell did occupy this status Iam not convinced that Katz' testimony regarding the eventswhich transpired on September 22 is worthy of belief.In the normal course of operations customer orders arereceived in Respondent's sales office in Woodbridge, NewJersey, and are then phoned into the East Avenel trailerwhere the substance of the order is typed on bills of ladingby the office secretary. The secretary then reproduces thename and quantity of the product bought, the name andaddress of the customer, and any special handling instruc-tions. When he is on duty Cooper makes the delivery as-signments himself by placing the bills of lading in the driv-ers' bins which are located in the trailer where he maintainshis office. While Respondent attempts to utilize its owndrivers, it also contracts for deliveries with common carrierssuch as Keating when the need arises.Cooper testified without contradiction and I find that onMonday, September 18 he left work at the East Avenelyard to attend a regional meeting of Respondent's manag-ers at Rochelle Park. New Jersey, and did not return to thejobsite until 5:30 p.m. on September 21. Not finding Bell onduty. Cooper inquired of the office secretary into Bell'swhereabouts and learned that earlier that afternoon Bellhad accidentally splashed some sulphuric acid from one ofthe storage drums on his chest and had rushed to the hospi-tal for treatment. Cooper explained that when he is at workat the facility, which is about 95 percent of the time, hedoes the final scheduling of deliveries between 4 and 4:30p.m. with the secretary for delivery either by his trucks or acommon carrier the next day.Cooper's testimony is undisputed and I find that at 9:20a.m. on September 21 the office secretary received theChem-Power order by phone and typed it on a bill of lad-ing. This document reflected the customer's desire for deliv-ery on September 22 before noon. Late that afternoon uponhis arrival at the trailer from Rochelle Park. Cooper sched-uled the order to be dispatched by the Keating firm. OnSeptember 20 Respondent had also received an order fromEaton Allen fbor a delivery out of the ast Avenel yard onSeptember 22. Cooper reported for work at 8 a.m. on Fri-day, September 22, and completed and then placed the Ea-ton Allen bill of lading in Katz' bin which the driver ob-tained shortly thereafter. After making other workassignments Cooper noticed the ('hem-Power order, andobserving that Keating had been scheduled to make thedelivery before noon Cooper decided to give this assign-ment to Katz in view of the fact that the latter had only onescheduled delivery for that morning. (Cooper thereuponventured out onto the loading platform between 8:30 and586 McKESSON CHEMICAL COMPANY8:45 a.m. where he found Katz, and the plant managerhanded the Chem-Power bill of lading to him. It is Cooper'stestimony that when he turned over the document to Katzthe driver did not ask about any changes in the order ofdeliveries, and Cooper did not direct any change.Cooper further testified that on the afternoon of Septem-ber 22 he received a telephone call from a salesperson at theWoodbridge warehouse who reported that Chem-Powerhad lodged a complaint against Katz because he had failedto make the delivery before noon, had improperly backedhis truck into the loading area, and had refused to correctthe situation when asked to do so. As a result of this inci-dent Chem-Power announced that it contemplated cancel-ing its account with Respondent. When Katz returned fromhis rounds at 4 p.m. on that day Cooper noted on the deliv-ery form that Katz had not arrived at Chem-Power until1:30 p.m. Cooper decided to question Katz about the mat-ter, but Katz had already left work.Cooper did not speak about the subject with Katz onSeptember 25, the next work day, because Katz had visitedthe Board's Regional Office to give testimony in the repre-sentation proceeding. On September 26 Cooper contactedthe Woodbridge branch manager to investigate further theChem-Power incident, and the manager reconfirmed thatRespondent had lost that firm's account because of Katz'derelictions on September 22. Because Katz had left with adelivery to New England on September 26 and did not re-turn until the morning of September 28 Cooper testifiedthat he was unable to obtain Katz' side of the story in theinterim. On September 28 Cooper called Katz to his officeand inquired into the reason for Katz' failure to make theChem-Power delivery on time. Katz responded that he hadbeen instructed either by the office secretary or groupleader Bell to give preference to the Eaton Allen order onthat morning. Cooper thereupon contacted the secretarywho denied that she had altered the order of deliveries.Because Bell was still on sick leave Cooper awaited his re-turn on the following day.On September 29 Cooper inquired whether Bell was re-sponsible for ordering a change in the delivery priority forChem-Power on September 22, and Bell stated that heknew nothing about it. Cooper accepted Bell's explanationbecause he was aware that because of his accident on theafternoon of September 21 Bell was not in the yard at thetime the bills of lading for the following day were drafted.Cooper then summoned Katz and informed the latter of theresults of his investigation which led to the plant managerto conclude that Katz had deliberately failed to obey Coo-per's orders regarding the Chem-Power delivery. WhenCooper announced that he had decided to suspend Katz for3 days the driver rejoined that he "did not recognizeMcKesson discipline" and warned that if the plant manager"followed through with this, [Katz] would lose all respect"for Cooper, and that "this means war." Katz refused to signthe disciplinary form and left the office. Rounding out Coo-per's testimony, he denied ever observing any union buttonson Katz' person and denied discussing Katz' appearance atthe representation hearing on September 25 with the em-ployee.'Cooper testified without contradiction that Respondent had experiencedbetween two and three Board elections at East Avenel In the past. and thatRespondent had never presi.lusl. been charged with v!olating the Act.Group leader Bell testified that at approximately 3:45p.m. on September 21. while loading drums of sulphuricacid, some of the chemical spilled on his torso, and he im-mediately left the yard for hospital care, not to return forthe rest of the day. Bell related that during the early part ofthe week of September 18 Plant Manager Cooper had beenabsent from the yard, and Bell issued delivery instructionsto the drivers. However, Bell posses:sed no authority to per-form this chore while Cooper was on duty. It is Bell's testi-mony that on September 21 he did not discuss the workassignments for the following day because of the injurywhich occasioned his departure tfor the hospital that after-noon and had no conversations with Katz at any time thatday.Bell further testified that he visited Respondent's facilityat 8 a.m. on September 22 to fill out an accident report andcollect his paycheck, and that Plant Manager Cooper waspresent at the yard when he arrived. After spending about Ihour attending to these personal chores Bell left the prem-ises. In his testimony Bell flatly denied that he saw Katz atthe yard on September 22. had given the employee anyinstructions to disregard deliver) orders for that day, or hadeven seen the Chem-Power bill of lading on that day.On September 29 Bell visited Cooper's office while stillon sick leave. During his stay Cooper inquired whether thegroup leader had given Katz any delivery instructions onSeptember 22, and Bell responded that he had not andcould not fathom why Cooper had made this inquiry. Con-cluding his testimony, Bell reported that he had never ob-served Katz wear a union button while at work and had noinput on Katz' suspension. However, Bell frankly acknowl-edged that he was aware of Katz' union sympathies becausethe former had been invited to the union meeting held priorto the election due to his eligibility to vote in the scheduledBoard balloting.I do not credit Katz' testimony that he had been in-structed by Bell to alter the delivery instructions for Chem-Power on September 22. not only because it is fraught withinternal inconsistencies, but also because it lacks corrobora-tive support at salient junctures from the other witnesseswhose interests lay on his side of the barricades in this liti-gation.Thus, Katz claimed that Bell had instructed him to disre-gard the prenoon delivery order to Chem-Power on Sep-tember 22 because Cooper, whose instructions Katz and allother employees unswervingly followed during his presenceat the facility, was absent that day. However, in an effort topaint his suspension with antiunion overtones Katz thenmade the surprising testimonial admission that Cooper wasindeed on duty on September 22 because, when the plantmanager mentioned that he expected to see Katz at workon September 25 after the weekend break, the driver cor-rected his supervisor by advising him that Katz would beabsent from duty on the latter date due to his attendance atthe Board's representation hearing. Moreover, Katz as-serted that he had reported for work at 8 a.m. on September22 and lingered in the trailer office for about 45 minutes,after which he loaded his truck and left on his rounds at 10a.m.. thereby attempting to infuse with plausibility his con-tention that Bell was in the trailer office that morning longenough to discuss anti change Katz' delivery instructions.This attempt pro,ed abortive. for his daily driver's report,587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was submitted into evidence, clearly shows that hedeparted the yard at 8:50 a.m. that morning. If Katz' testi-mony is to be believed and he actually had spent 45 min-utes in the trailer after reporting for work I deem it implau-sible that he could have loaded his truck in only 5 minutesprior to his departure.In support of Katz' contention that Bell gave him deliv-ery instructions and that Cooper was absent from the EastAvenel establishment on September 22 the General Coun-sel elicited the testimony of Peter Catano, Dennis DiLossi,and James Bellina. Catano, who had been employed byRespondent as a repacker for more than 7 years, flatly de-nied that he had seen Bell at the facility at any time on thatday. Although he initially testified that he did not observeCooper there either on that day, Catano recanted and al-lowed as how he had noticed the plant manager on dutythat afternoon but not during the morning hours. However,Catano then acknowledged that he had not visited Cooper'strailer office between 8 a.m., when he reported for work,until noon. DiLossi, a truckdriver who was on disabilityleave at the time, testified that he went to the trailer officebefore noon on September 22 to collect his paycheck. Dur-ing his sojourn he encountered Cooper, with whom he en-tered into a discussion regarding a new tractor whichDiLossi had acquired. James Bellina, another repacker whowas discharged by Respondent in November for inciting afist fight with Cooper and who was therefore hardly a disin-terested observer, testified that he had entered the traileroffice at 7 a.m. on the morning of September 22 to obtainhis work orders. According to Bellina, he reported I hourearlier than his usual starting time because Bell had beeninjured on the previous day, and Bellina was substitutingfor the injured group leader. However, Bellina's timecardclearly establishes that the employees actually clocked in at8 a.m. Bellina further testified that when he arrived in thetrailer he found Katz and Catano but not Bell. Sometimebetween 8:45 a.m. and 9:30 a.m. Bell arrived to pick up hispaycheck. Bellina claimed that during Bell's stay he over-heard a conversation between Bell and Katz pertaining todeliveries. In Bellina's words, "there was two stops to bemade that day and I don't know the stops myself because Idon't drive or deliver, but I heard [Bell] tell [Katz] to do oneand then do the other. Which one he said, I don't know."Bellina initially professed that he did not see Cooper at anytime that morning in the trailer. He then reported that hehad spent most of his time during that span on the dockloading trucks and therefore had no opportunity to observewhether Cooper was in the trailer on the morning in ques-tion.In sum, I do not credit Katz' testimony that he failed tomake a delivery to Chem-Power before noon on September22 because he had received contrary instructions fromgroup leader Bell. On the basis of the credible evidencebefore me I am convinced and find that having received hiswritten orders which plainly directed that the Chem-Powerdelivery be completed before noon, Katz deliberatelychose to disregard these instructions and failed to arrive atthat customer's dock until 1:30 p.m. I find that in additionto discomfiting the customer by the late arrival Katz alsoimproperly docked his truck, as he testimonially confessed,and refused to realign the vehicle which was impedingChem-Power's business operations.Nor am I persuaded that Katz' 3-day suspension fromwork without pay was motivated by any antiunion consid-eration. I have heretofore found that when Katz posted anotice in the trailer office and was ordered by Cooper totake it down unless the poster invited all employees of Re-spondent to attend Cooper had no reason to, and did not,know that this notice was of any different import than theothers which had previously been hung in that location byan employees' grievance committee which had no unionaffinity. The record demonstrates and I find that while Katzclaimed that he was the only union adherent who had regu-larly worn a decal on his clothing supportive of the UnionJames Bellina belied this assertion when he testified thatKatz had worn the decal only to "a few occasions," andthat he and Dennis DiLossi had also sported these buttonson their persons while at work.The only remaining indicia of Katz' union activities por-trayed on this record stems from his attendance on Septem-ber 25 at the Board's hearing on the Union's petition for anelection and his rendition of testimony on its behalf. In thisconnection it is the General Counsel's apparent contentionthat the timing of Katz' suspension on September 29 is sus-pect inasmuch as it followed hard on the heels of his openidentification with the Union's cause. However, Cooper tes-tified without contradiction and I find that on the afternoonof September 22 he learned of Katz' failure timely to makethe delivery to Chem-Power and of the threat by that cus-tomer to cancel its account with Respondent, and the plantmanager was unable to speak with Katz about this matterbecause the latter had already left work. Katz was unavail-able to Cooper on September 25 due to his attendance atthe Board proceeding and could not be reached for a dis-cussion of the Chem-Power incident until he returned froman out-of-state delivery on September 28. On the latter dateCooper pressed Katz fbr an explanation of his reasons forfailing to make the customer delivery on time and, afterhearing Katz' explanation, undertook a further investiga-tion to give the employee the benefit of any doubt. In lightof this backdrop I am not convinced that Katz' suspensionwas triggered by Respondent's knowledge that he had giventestimony under the Act.In short, I find that Katz was accorded a 3-day suspen-sion from work without pay not because he had joined theranks of the Union or had given testimony in a Board pro-ceeding but solely because he deliberately failed to heedRespondent's delivery instructions which threatened theloss of a customer's business. By so doing, I conclude thatRespondent did not violate Section 8(a)(3) or (4) of thestatute. I shall therefore order that the complaint be dis-missed in its entirety.ORDER6It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.588